Citation Nr: 1510848	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-27 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

2. Entitlement to a compensable rating for hemorrhoids prior to April 30, 2013 and a rating in excess of 10 percent thereafter.

3. Whether new and material evidence has been received to reopen a claim for service connection for cervical spine strain. 

4. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia. 

5. Entitlement to service connection for cervical spine strain. 

6. Entitlement to service connection for an acquired psychiatric disorder, to include depression and paranoid schizophrenia.

7. Entitlement to service connection for right arm pain.

8. Entitlement to service connection for left arm pain.

9. Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for a right wrist disability.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 1978 and from April 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   In a June 2013 Decision Review Officer decision, an increased rating of 10 percent was assigned for the Veteran's hemorrhoid disability, effective April 30, 2013.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran also appealed the issue of entitlement to service connection for a left wrist disability.  However, service connection was granted for laceration scars of the left wrist in a December 2013 rating decision.  Therefore, this issue is no longer before the Board. 

Since the last adjudication of the claim by the RO, additional evidence consisting of VA treatment notes, VA examination reports, and records from the Social Security Administration (SSA) has been received.  See 38 C.F.R. § 20.1304 (2014).  The Veteran has not waived agency of original jurisdiction (AOJ) review of this evidence.  Id.  However, the Board's decision below with regard to the new and material evidence claims is fully favorable, this evidence is not relevant to the right and left arm claims denied below, and the remaining service connection claims are being remanded to the RO.  Therefore, no prejudice to the Veteran will occur as a result of the Board's consideration of these treatment notes and SSA records with regard to those issues.  Therefore, the Board may consider this evidence in its adjudication of the appeal of the new and material claims and the claims of entitlement to service connection for a right and left arm disabilities.

The issues of entitlement to increased ratings for pseudofolliculitis barbae and hemorrhoids, entitlement to service connection for cervical spine strain, an acquired psychiatric disorder, low back disability, and right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A March 2008 rating decision denied claims to reopen the claims of entitlement to service connection for a cervical spine disability and paranoid schizophrenia, no new and material evidence was received within one year of the denial, and the decision was not appealed.

2. Evidence received since the March 2008 decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a cervical spine disability and paranoid schizophrenia.

3. The competent medical evidence does not establish a currently diagnosed right arm disability.

4. A left arm disability did not have its onset in service or within one year of the Veteran's discharge from service, and is not shown to be a result of disease, event, or injury in service.


CONCLUSIONS OF LAW

1. The March 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cervical spine strain, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for paranoid schizophrenia, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

4. The criteria for service connection for a right arm disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2014).

5. The criteria for service connection for a left arm disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

In this decision, the Board grants the claims to reopen previously denied claims for service connection for cervical spine strain and paranoid schizophrenia.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

With respect to the right and left arm claims, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Thus, the Veteran was provided with all necessary notice prior to the initial adjudication claim for service connection for right and left arm pain. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, private treatment notes, and VA treatment notes, were reviewed by both the agency of original jurisdiction and the Board in connection with adjudication of the claims.  As indicated, the SSA disability records, while reviewed, are not relevant to the claims.  The Veteran has not identified any records that VA needs to obtain to ensure an equitable disposition of the claims.      

No VA examination of the right and left arms was conducted.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition or that the Veteran has the claimed disability is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Veteran asserts that he has right and left arm disabilities that are a result of falling in service, but he has offered no medical evidence showing such disabilities.  The evidence of record, in fact, contradicts the assertion.  Thus, the evidence is insufficient to require an examination and obtain an opinion.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. New and Material Evidence

A March 2008 rating decision denied a petition to reopen the claims of entitlement to service connection for a cervical spine disability and paranoid schizophrenia on the basis that no new and material evidence had been received.  The claim was originally denied in January 1993 on the basis that neither disability was shown in service, and also that the paranoid schizophrenia was not diagnosed within one year of discharge.   No new and material evidence was received within one year of the denial, and the decision was not appealed.  Therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence in March 2008 consisted of the Veteran's service treatment records and a lay statement.  Since the March 2008 rating decision, additional evidence has been received in the form of lay statements, VA treatment notes, and SSA disability records.  This evidence is new in that it was not of record in March 2008.  A March 2013 lay statement is also material in that it relates to an event in service, a court-martial, that potentially resulted in the Veteran's acquired psychiatric disorder, including the paranoid schizophrenia.  A December 2012 lay statement is material to the cervical spine claim in that the Veteran gives more detail regarding the motor vehicle accident (MVA) that he alleges caused his neck disability.  Thus, the new evidence also raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for a cervical spine disability and paranoid schizophrenia has been received, and the claims, to this extent only, are granted.

III. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran has complaints of right and left arm pain from falling down during service.  There are no complaints, treatment, or diagnosis related to either arm in service treatment records.  Further, the post-service medical evidence does not establish a disability of the right arm, and the Veteran's only complaint is pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a current disability of the right arm or such disability at any time during the claim period, there is no disability that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Absent a current disability, the claim of entitlement to service connection for a right arm disability must be denied.  

As for the left arm, post-service medical evidence reveals that the Veteran sustained a fracture to the left arm in March 1993, almost ten years after service discharge, and there is no evidence associating this injury with service or anything other than the fall the Veteran experienced in March 1993.  This evidence is also the earliest indication of a left arm disability.  Thus, while the Veteran may have a residual disability from the March 1993 left arm fracture, the evidence shows that the disability is not a result of an in-service disease, event, or injury.  Therefore, the only evidence that the Veteran has disabilities of the right arm and left arm that are related to service is his own assertions.  The Veteran is competent to speak to his perceived symptoms, such as pain, but he is not competent to determine the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  Thus, the Board concludes that the Veteran does not have a diagnosed disability of the right arm or a disability of the left arm that is a result of his military service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right and left disabilities.  Therefore, his claims must be denied. 


ORDER

New and material evidence having been received, the claim for service connection for cervical spine strain is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for a left arm disability is denied.


REMAND

Generally, when the Board reopens a claim that the RO did not reopen, the case must be remanded for RO consideration. Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claims for service connection for a cervical spine disability and paranoid schizophrenia; thus, as the Board herein reopened these claims, these issues must be remanded for the RO to contemplate the claims on the merits.  

Further, the Veteran has indicated that his cervical spine disability is a result of an MVA in service and that his acquired psychiatric disorder is due to the events surrounding a court martial.  The record contains copies of the Veteran's DA 20, but it does not contain the Veteran's entire 201 file.  Therefore, the Board remands the appeal so that the Veteran's complete 201 file may be obtained.  

Further, in addition to the cervical spine disability, the Veteran associates a low back disability with the in-service MVA.  He has also indicated that he has a right wrist disability that is due to falling down in service.  Post-service treatment evidence shows a diagnosis of right wrist ganglion cyst.  The Veteran is competent to speak to events in service, such as an MVA, court martial, and falling down.  In light of the above facts, the Veteran should be scheduled for VA examinations to assess the existence and etiology of his acquired psychiatric disorder, low back disability, cervical spine disability, and right wrist disability. 

With respect to the increased rating claims, since the last adjudication of the appeal by the AOJ, additional evidence has been received in the form of records from the Social Security Administration (SSA) and VA examination reports relevant to the Veteran's pseudifolliculitis barbae and hemorrhoids, dated in May 2014.  The Veteran did not waive AOJ review of this evidence, and as it is relevant to the Veteran's increased rating claims and claims of entitlement to service connection for a low back disability, an acquired psychiatric disorder, and right wrist, these claims must be remanded to allow for AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

Finally, the record shows that the Veteran seeks VA treatment on a regular basis.   The most recent VA treatment note in the claims file is dated in March 2014.  Therefore, all treatment notes for the Veteran dated from March 2014 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete 201 file.  All requests and responses, positive and negative, must be documented in the claims file.

2. Associate with the claims file all VA treatment notes for the Veteran dated from March 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for a VA psychiatric examination to assess the etiology of his acquired psychiatric disorder disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Identify all acquired psychiatric disorders represented by the Veteran's symptomatology.
 
Opine as to whether any acquired psychiatric disorder is related to the Veteran's reported court martial or is otherwise a result of military service?

A complete explanation for any opinion offered must be provided.

3. Schedule the Veteran for a VA orthopedic examination to assess the etiology of his cervical spine and low back disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Identify all cervical spine and back disabilities represented by the Veteran's symptomatology.

Opine as to whether any low back disability is related to the reported in-service MVA or is otherwise a result of military service?

A complete explanation for any opinion offered must be provided.

3. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of his right wrist disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Identify all right wrist disabilities represented by the Veteran's symptomatology.

Opine as to whether any right wrist disability is related to the falls the Veteran experienced in service or is otherwise a result of military service?


A complete explanation for any opinion offered must be provided.

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


